Title: To Benjamin Franklin from La Blancherie, 14 May 1778
From: La Blancherie, Claude-Mammès Pahin de Champlain de
To: Franklin, Benjamin


Monsieur le Docteur
Le 14. Mai 1778
M. Le Roi me charge de vous faire savoir que MM. de l’Académie des Sciences, voulant me donner un quatrième commissaire, vous nommerent hier. Que ne dois-je pas espérer sous de si heureux auspices! Je me mets encore une fois à vos pieds, monsieur le Docteur, pour vous supplier d’honnorer aujourd’hui de votre présence l’assemblée des Etrangers, des gens de lettres et des artistes. Messieurs Le Roi, de condorcet et de la Lande, tous trois commissaires de l’Académie doivent y venir vers cinq heures et demie. Ce nouveau témoignage de votre protection et de votre approbation, appuyera mieux que toute autre chose ma demande pour celui de l’autorisation que je sollicite du gouvernement. Que vous dirois-je, monsieur? Vous consacrez votre vie si utilement pour le bonheur des hommes que je crois vous rendre véritablement les hommages qui vous sont dûs de leur part, en vous procurant l’occasion d’exercer votre générosité. Je vous confie dans ce moment tous les intérêts les plus chers à un coeur sensible, et je m’assure que vous ne m’accuserez pas d’indiscrétion; parce qu’en effet je vous devrai tout ce qu’il est possible de vous devoir. Et je me ferai toujours un devoir auprès de ma nation et des pays étrangers de vous rapporter les succès d’un établissement qui sera aussi glorieux pour l’une qu’avantageux aux autres. Quant aux sciences, elles vous doivent trop aussi pour que ce vous ferez pour elles en ceci, soit compté pour quelque chose.
Je vous envoye, monsieur le docteur, la traduction de l’ouvrage de M. Volta sur l’air inflammable des marais. Je souhaite que vous en soyiez content. Je vous prie de permettre que j’aye l’honneur de présenter mes très humbles respects à M. Adams. Je desirerois bien qu’il pût aussi venir à l’Assemblée. J’espere y voir M. votre fils à qui je fais mes tres respectueuses civilités. Je suis avec un profond respect, Monsieur le Docteur, Votre tres humble et tres obéissant serviteur
La Blancherieancien college de Bayeux rue de la Harpe
 
Notation: De La Blancherie 14 may 1776
